ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_02_EN.txt. 42

SEPARATE OPINION OF JUDGE SCHWEBEL

[have voted in favour of the Court’s Advisory Opinion because I think
that its essential conclusion — that there is a dispute between the United
Nations and the United States over the interpretation or application of the
Headquarters Agreement — is tenable. In my view, however, the question
put to the Court admits of more than one answer. The answer given by the
Court is not the answer which I believe in all respects to be required.

As the Court records in paragraph 1 of its Opinion, the General Assem-
bly, in requesting the Court’s advisory opinion as to whether the United
States is under an obligation to enter into arbitration in accordance with
section 21 of the Headquarters Agreement, affirmed the position of the
Secretary-General “that a dispute exists between the United Nations and
the host country concerning the interpretation or application of the
Agreement . . .” (resolution 42/229B). In its companion resolution
42/229A, also adopted on 2 March 1988, the General Assembly con-
sidered

“that a dispute exists between the United Nations and the United
States . .. concerning the interpretation or application of the Head-
quarters Agreement, and that the dispute settlement procedure set
out in section 21 of the Agreement should be set in operation”.

That is to say, the General Assembly, after twice answering the question
on which it seeks the advice of the Court, the principal judicial organ of
the United Nations, requested the Court’s opinion on that question.
Thereafter, on 23 March 1988, while proceedings in the Court were pend-
ing, the General Assembly reaffirmed its answer by holding

“that a dispute exists between the United Nations and the United
States ... concerning the interpretation or application of the Head-
quarters Agreement, and that the dispute settlement procedure
provided for under section 21 of the Agreement . . . should be set in
operation . . .” (resolution 42/230).

In responding to the General Assembly’s question posed in this
fashion, the Court makes holdings of unchallengeable cogency. It is axio-
matic that, on the international legal plane, national law cannot derogate
from international law, that a State cannot avoid its international respon-
sibility by the enactment of domestic legislation which conflicts with its
international obligations. It is evident that a party to an agreement con-
taining an obligation to arbitrate any dispute over its interpretation or
application cannot legally avoid that obligation by denying the existence
of a dispute or by maintaining that arbitration of it would not serve a useful
purpose. Itis accepted that a provision of a treaty (or a contract) prescribing

34
43 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

the international arbitration of any dispute arising thereunder does not
require, as a prerequisite for its implementation, the exhaustion of local
remedies. I agree not only with these restatements of legal principle but
also with the findings in this case that the dispute between the United
Nations and the United States has not been settled by such negotiation as
has taken place, and that the parties have not agreed upon a mode of settle-
ment other than arbitration.

My difference of perspective with the Court turns on whether the dis-
pute between the United Nations and the United States at this juncture
concerns “the interpretation or application” of the Headquarters Agree-
ment. The nub of my appreciation of the facts of the case is that there is
essential agreement between the United Nations and the United States on
the interpretation of the Headquarters Agreement. Whether there cur-
rently is a dispute over its application is not so clear.

It can be concluded, as the Court concludes, that, by the course of con-
duct which the Government of the United States has followed with respect
to the continued functioning of the office in New York City of the Obser-
ver Mission to the United Nations of the Palestine Liberation Organiza-
tion, a dispute has arisen between the United Nations and the United
States “concerning the ... application of this Agreement .. .”. But, in my
view, the facts of the case alternatively allow the conclusion that, since the
effective application of the United States Act at issue — the Anti-Terror-
ism Act — to the PLO’s New York office has been deferred pending the
outcome of litigation now in progress in the United States District Court
for the Southern District of New York, a dispute over the application of
the Headquarters Agreement will arise if and when the result of that litiga-
tion is effectively to apply that Act to the PLO’s office. Explanation of this
alternative conclusion, as well as of the parties’ coincidence of views on
the interpretation of the Headquarters Agreement, requires an exposition
of some salient facts of the case.

The Anti-Terrorism Act of 1987, in addition to the central provisions
quoted by the Court in paragraph 9 of its Opinion, contains “findings” of
the United States Congress about activities of the PLO and “determina-
tions” that the PLO is a “terrorist organization” which “should not benefit
from operating in the United States” ; directs the Attorney General to take
the necessary steps and institute the necessary legal action to “effectuate”
the Act; and gives appropriate courts of the United States authority, at the
Attorney General’s instance, to “enforce” the Act.

When legislation of this substance was initially introduced, Secretary of
State Shultz on 29 January 1987 wrote Senator Dole that:

“The PLO Observer Mission in New York was established as a

consequence of General Assembly resolution 3237 (XXIX) of

35
44 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

November 22, 1974, which invited the PLO to participate as an ob-
server in the sessions and work at the General Assembly. The PLO
Observer Mission represents the PLO in the UN; it is in no sense ac-
credited to the US. The US has made clear that PLO Observer Mission
personnel are present in the United States solely in their capacity as
‘invitees’ of the United Nations within the meaning of the Headquar-
ters Agreement ... we therefore are under an obligation to permit
PLO Observer Mission personnel to enter and remain in the United
States to carry out their official functions at UN headquarters . . .”
(Congressional Record, Vol. 133, No. 78, 14 May 1987, p. S6449).

At the 126th meeting of the United Nations Committee on Relations
with the Host Country, on 14 October 1987, the Observer for the PLO
drew attention to an amendment to the State Department authorization
bill containing provisions later to be reflected in the Anti-Terrorism Act.
He quoted the letter of the Secretary of State of 29 January. The represen-
tative of the United States responded that, “in the opinion of the Execu-
tive Branch, closing of the PLO Mission would not be consistent with the
host country’s obligations under the Headquarters Agreement”. The
Legal Counsel of the United Nations then declared that “the Organiza-
tion shared the legal opinion expressed in the letter of Secretary of State
Shultz of 29 January 1987” (A/42/26, pp. 11-12).

Senator Dole did not agree with the position of the Secretary of State,
and opinion in the Senate and House was divided. When a conference
report on the Foreign Relations Authorization Act was introduced to the
Senate, containing the title embodying the Anti-Terrorism Act, the Chair-
man of the Committee on Foreign Relations, Senator Pell, declared:

“the administration has expressed concern that the language on the
PLO might require the closing of the Observer Mission to the United
Nations in violation of US obligations under international law. The
bill language, as I read it, does not necessarily require the closure of
the PLO Observer Mission to the United Nations, since it is an estab-
lished rule of statutory interpretation that US courts will construe
congressional statutes as consistent with US obligations under inter-
national law, if such construction is at all plausible.

The proponents of closing the PLO mission argue that the United
States is under no legal obligation to host observer missions. If they
are right as a matter of international law, then the language in this bill
would require the closure of the PLO Observer Mission.

36
45

HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

On the other hand, if the United States is under a legal obligation
as the host country of the United Nations to allow observer missions
recognized by the General Assembly, then the language in this bill
cannot be construed, in my opinion, as requiring the closure of the
PLO Observer Mission. The bill makes no mention of the PLO
Mission to the United Nations and the proponents never indicated
an intent to violate US obligations under international law. Rather,
they asserted that closure of the New York PLO office was not a
violation of international law and that they were proceeding on
this basis.” (Congressional Record, Vol. 133, No. 200, 16 December
1987, pp. S18185-S18186.)

Before developments had reached this stage, the Secretary-General on

13 October 1987 wrote to the Permanent Representative of the United
States expressing his serious concern at the adoption by the Senate of an
amendment which sought to make unlawful the maintenance within the
United States of any office of the PLO. He recalled the terms of the letter
of 29 January 1987 of the Secretary of State, and declared that, “I am
in agreement with the views expressed by the Secretary of State in this
matter...”

On 7 December 1987, the Secretary-General wrote to Ambassador

Walters in the following terms:

37

“it is the legal position of the United Nations that the members of the
PLO Observer Mission are, by virtue of General Assembly resolution
3237 (XXIX), invitees to the United Nations and that the United
States is under an obligation to permit PLO personnel to enter and
remain in the United States to carry out their official functions at the
United Nations under the Headquarters Agreement. This position
... coincides with the position taken by the United States Adminis-
tration in the letter. . .by the Secretary of State on 29 January 1987...

Even at this late stage, I very much hope that it will be possible for
the Administration, in line with its own legal position, to act to pre-
vent the adoption of this legislation. However, I would be grateful if
you could confirm that even if this proposed legislation becomes law,
the present arrangements for the PLO Observer Mission would not
be curtailed or otherwise affected. Without such assurance, a dispute
between the United Nations and the United States concerning the
interpretation or application of the Headquarters Agreement would
exist and I would be obliged to enter into the dispute settlement
procedure foreseen under section 21 of the UN Headquarters Agree-
ment...”

The legislation nevertheless having been adopted, and, having been
46 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

made part of the State Department’s authorization to expend funds,
signed into law by the President, the Acting Permanent Representative of
the United States, Ambassador Okun, wrote to the Secretary-General on
5 January 1988:

“The legislation to which your letters refer is part of the ‘Foreign
Relations Authorization Act, Fiscal Years 1988 and 1989’, signed by
President Reagan on December 22. Section 1003 of this law, relating
to the Palestine Liberation Organization (PLO), is to take effect
ninety days after that date. Because the provisions concerning the
PLO Observer Mission may infringe on the President’s constitu-
tional authority and, if implemented, would be contrary to our inter-
national legal obligations under the United Nations Headquarters
Agreement, the Administration intends, during the ninety-day
period before this provision is to take effect, to engage in consulta-
ions with the Congress in an effort to resolve this matter.”

On 14 January 1988, the Secretary-General wrote to Ambassador
Walters restating terms of previous exchanges and stating:

“I, of course, welcome the intentions of the US Administration to
make use of the 90-day period in the way described by Ambassador
Okun, and explained in greater detail by the Legal Adviser of the
State Department, Judge Sofaer, in his meeting with the Legal Coun-
sel on 12 January. Nevertheless, neither the letter of Ambassador
Okun nor the statements made by Judge Sofaer constitute the assur-
ance J had sought in my letter of 7 December 1987 nor do they ensure
that full respect for the Headquarters Agreement can be assumed.
Under these circumstances, a dispute exists between the Organiza-
tion and the United States concerning the interpretation and applica-
tion of the Headquarters Agreement and I hereby invoke the dispute
settlement procedure set out in section 21 of the said Agreement.”

On 2 February 1988, the Secretary-General wrote again to Ambas-
sador Walters, in the terms set out in paragraph 19 of the Court’s Opinion.

On 11 February 1988, the Legal Counsel of the United Nations,
* Mr. Fleischhauer, wrote to Judge Sofaer, informing him that the United
Nations had chosen Eduardo Jiménez de Aréchaga, former President and
Judge of the International Court of Justice, to be its arbitrator “in the
event of arbitration under section 21...” and, in view of the governing
time constraints, urged that the United States inform the United Nations
as soon as possible of its choice of an arbitrator.

Resolution 42/229 B was adopted by a vote of 143 to none. The United
States did not participate in the vote. Ambassador Okun gave the explana-
tion which is quoted in paragraph 22 of the Court’s Opinion.

38
47 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

On 4 March 1988, following the adoption of resolutions 42/229 A and
42/229 B, the Secretary-General wrote to Ambassador Walters observing
that he had not received an official response to his letters in which he had
sought

“assurances regarding the non-application or the deferral of the
application of the Anti-Terrorism Act of 1987 to the PLO Observer
Mission nor. ..aresponse. . . regarding the choice of an arbitrator by
the United States”. ;

He continued that

“it is my hope that it will still prove possible for the United States to
reconcile its domestic legislation with its international obligations.
Should this not be the case then I trust that the United States will
recognize the existence of a dispute and agree to the utilization of the
dispute settlement procedure provided for in section 21 of the Head-
quarters Agreement, and that in the interim period the status quo will
be maintained.”

On 11 March 1988, Ambassador Okun wrote to the Secretary-General
in the terms quoted in paragraph 24 of the Court’s Opinion. The Secre-
tary-General protested Ambassor Okun’s letter of 11 March 1988 and by
letter of 15 March replied in the following terms:

“in the view of the United Nations the decision taken by the United
States Government as outlined in the letter is a clear violation of the
Headquarters Agreement between the United Nations and the
United States. In particular, I cannot accept the statement contained
in the letter that the United States may act irrespective of its obliga-
tions under the Headquarters Agreement, and I would ask you to
reconsider the serious implications of this statement given the respon-
sibilities of the United States as the host country.

I must also take issue with the conclusion reached in your letter
that the United States believes that submission of this matter to arbi-
tration would not serve a useful purpose. The United Nations conti-
nues to believe that the machinery provided for in the Headquarters
Agreement is the proper framework for the settlement of this dispute
and I cannot agree that arbitration would serve no useful purpose.
On the contrary, in the present case, it would serve the very purpose
for which the provisions of section 21 were included in the Agree-
ment, namely the settlement of a dispute arising from the interpreta-
tion or application of the Agreement.”

The Attorney General of the United States wrote the Permanent Obser-
ver of the PLO Mission to the United Nations on 11 March 1988 in the
terms set out in paragraph 25 of the Court’s Opinion. The PLO Observer

39
48 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

replied on 14 March in the terms contained in paragraph 27 of the Court’s
Opinion. Attorney General Meese responded by letter of 21 March as
quoted in paragraph 27 of the Court’s Opinion.

In its written statement submitted to the Court in the current proceed-
ings, the United States repeated the substance of Ambassador Okun’s
letter of 11 March. It observed that, since the PLO Mission had not com-
plied with the Attorney General’s order, a lawsuit had been filed to
compel compliance. The statement continued:

“That litigation will afford an opportunity for the PLO and other
interested parties to raise legal challenges to enforcement of the Act
against the PLO Mission. The United States will take no action to
close the Mission pending a decision in that litigation. Since the
matter is still pending in our courts, we do not believe arbitration
would be appropriate or timely.”

In the written statement of the Secretary-General, the Secretary-Gen-
eral, in recounting the factual history of the matter, recalled the terms of
his letter of 7 December 1987 and stated that

“a dispute would only exist if the United States Government would
fail to provide an assurance that the existing arrangements for
the PLO Observer Mission would not be curtailed or otherwise
affected . . .”.

Once the Act had become law, the written statement continued,

“In the view of the Secretary-General, in the absence of any assur-
ance as to the maintenance of the existing arrangements for the PLO
Observer Mission, the incompatibility of this Act with the obligations
of the host country under the Headquarters Agreement created a dis-
pute within the meaning of section 21 of the Agreement.”

The Secretary-General further argued that:

“The automaticity of the process of bringing the ATA [Anti-
Terrorism Act] into force which was initiated with the signing of the
ATA into law, objectively constitutes an immediate threat to bring
about the closure of the facility from which PLO representation to
the United Nations is accomplished, and this immediate threat is
itself... sufficient to create a dispute in the absence of an assurance
from the Executive Branch that the legislation will not be enforced
or that the existing arrangements for the PLO Observer Mission in
New York will not be affected or otherwise curtailed.”

The Secretary-General at the same time concluded:

“the United Nations believes that a dispute has existed between the

40
49 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

United Nations and the United States from the moment of the sign-
ing into law of the ATA. Nor can there be any doubt that this dispute
concerns the interpretation or application of the Headquarters
Agreement. The Secretary of State of the United States and various
representatives of the United States in the Host Country Committee
and the General Assembly have clearly and consistently recognized
that the PLO Observer Mission personnel are present in the United
States in their capacity as invitees of the United Nations within the
meaning of the Headquarters Agreement, and the Secretary-General
has repeatedly taken the position that the ATA is inconsistent with
the Headquarters Agreement. Thus, the formal conditions for invok-
ing section 21 of the Headquarters Agreement are clearly established
and the procedural obligations of the parties, therefore, have become
effective.”

On the basis of this record, what conclusions may be drawn as to the
current existence of a dispute between the United Nations and the United
States over the interpretation or application of the Headquarters Agree-
ment?

As the Court rightly emphasizes in its Opinion, whether there exists an
international dispute is a matter for objective determination. The mere
assertion or denial of the existence of a dispute by one (or both) sides is not
dispositive. The Court also recalls its classic definition of a dispute as “a
disagreement on a point of law, a conflict of legal views or interests be-
tween two persons”. Is there such disagreement or conflict in this case
over the interpretation of the Headquarters Agreement?

I do not believe so. On the contrary, throughout there has been and
remains a striking concordance of view between the authorized represen-
tatives of the United Nations and the United States on the interpretation
of the Headquarters Agreement. Thus the Secretary of State at the outset
declared that the United States is under “an obligation to permit PLO Ob-
server Mission personnel to enter and remain in the United States to carry
out their official functions at United Nations headquarters ...”. The
Legal Counsel of the United Nations announced that “The Organi-
zation shared” that “legal opinion ...”. The Secretary-General then
declared that, “I am in agreement with the views expressed by the Secretary
of State in this matter. . .”. He subsequently specified that the position of
the United Nations “coincides with the position taken by the United
States ...”. For its part, the United States, after the signing into law of the
Act, reiterated that, “if implemented,” the Act “would be contrary to
our international legal obligations under the United Nations Head-
quarters Agreement . . .”.

The United States has not retreated from that position nor, of course,
has the United Nations. This is not my singular conclusion; it is one which

41
50 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

has been widely and recurrently affirmed in the course of General Assem-
bly debate of the matter, and as recently as 23 March 1988.

Thus on 29 February 1988, the representative of Zimbabwe declared
that, “The legal opinion expressed in the letter from Mr. Shultz was shared
by the Secretary-General and the United Nations Legal Counsel .. .”
(A/42/PV.101, p. 33). The representative of the Federal Republic of
Germany, speaking on behalf of the 12 States members of the European
Community, stated that

“they fully share the views already expressed by both the Secretary-
General of the United Nations and the United States Secretary of
State... to the effect that the United States is under an obligation to
permit PLO Observer Mission personnel to enter and remain in the
United States to carry out their official functions at United Nations
Headquarters” (ibid., pp. 51-52).

The representative of Czechoslovakia, using virtually identical language,
recalled that “those facts were recognized unreservedly . . . by
Mr. George Shultz, Secretary of State...” (ibid., p. 82). The representative
of Denmark, speaking on behalf of the five Nordic countries, declared
that “The Nordic countries fully share the views on this question already
expressed by both the Secretary-General and the Secretary of State ...”
(ibid., p. 101).
Similarly, on 4 March 1988, the representative of Austria declared:

“It is our understanding from the discussion of the matter during
the work of the Sixth Committee that the applicability of the relevant
provisions of the Headquarters Agreement to the PLO Observer
Mission and its personnel is not being disputed by any delegation,
including the delegation of the host country.”

The representative of Bangladesh the day before put it in the following
terms:

“The Secretary of State of the United States, in a letter to the
Senate, stated as early as 29 January 1987 that the host country was

‘under an obligation to permit PLO Observer Mission personnel to
enter and remain in the United States to carry out their official
functions at United Nations Headquarters’.

That view is shared by 145 Members of the United Nations, which
voted in favour of General Assembly resolution 43/210B, which was
adopted on 17 December 1987 — with the sole exception of a single
Member State. Such unanimity of opinion on the interpretation of a
legal provision is truly unprecedented.” (A/42/PV.102, p. 68.)

Finally, on 23 March 1988, at the last resumed session of the General
Assembly, the representative of Burma concluded that:

42
31 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

“The subject under dispute cannot be seen as relating to the sub-
stantive interpretation of this issue in respect of the Headquarters
Agreement, for it is evident from what has been expressed by the rele-
vant authorities of the United States Administration that it cannot be
said that there is a controversy over such an interpretation between
the position taken by them and the views of the Secretary-General
and the virtually unanimous views expressed by Member States.”
(A/42/PV.107, pp. 28-30.)

In view of the demonstrated consistency of the views of the United
Nations and the United States on the interpretation of the Headquarters
Agreement, I am unpersuaded by the Court’s conclusion that “the oppos-
ing attitudes of the parties” give rise to a dispute “concerning the inter-
pretation or application” of the Headquarters Agreement. In so far as that
conclusion relates to application, it is not without force; in so far as it
relates to interpretation, the above recitation of the facts of the case in
my view demonstrates that it is not wholly convincing.

It is of course true that, where the breach by a State of its obligations
under a treaty is manifest and undenied, such breach does not escape a
jurisdictional clause which affords a court — such as this Court — the
authority to decide disputes over that treaty’s interpretation or applica-
tion. Counsel for the United States so argued in the case of United States
Diplomatic and Consular Staff in Tehran (I.C.J. Pleadings, p. 279), and that
argument, apparently accepted by the Court, remains persuasive. But it
does not follow that, in a particular case, the existence or non-existence of
a dispute over the interpretation of a treaty is unaffected by the articulated
concordance of views of the parties concerning its interpretation.
In the case before the Court, if the question of application of the Head-
quarters Agreement is for purposes of analysis put aside, it does appear
that the views of the parties on its interpretation “coincide” (to use the
term employed by the Secretary-General).

That being said, I nevertheless recognize that there is logic in and
authority for the position that every allegation by a party of a breach of
a treaty provision — however manifest and admitted by the other party —
necessarily entails elements of interpretation (by the parties and by any
court adjudging them), because an application or misapplication of a
treaty, however clear, is rooted in an interpretation of it. But when a party
actually alleges, if not in form then in substance, only a failure to apply the
treaty, and makes clear that there is no dispute over its interpretation, is
there, for purposes of dispute settlement, a dispute over the treaty’s inter-
pretation? I have my doubts. :

The essential question at issue in this case is whether there is a dispute
over the application of the Headquarters Agreement. The Court acknow-

43
52 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

ledges that there may be question about whether the Anti-Terrorism Act
has been applied or whether the Act will only have received effective ap-
plication when or if, on completion of current United States judicial pro-
ceedings, the PLO Mission is in fact closed. It maintains, however, that
this is not decisive as regards section 21 of the Headquarters Agreement,
since that Agreement refers to any dispute concerning its interpretation or
application and not the application of measures taken in the municipal
law of the United States.

The Court is of course correct in pointing out that the issue before the
Court is that of the application of the Headquarters Agreement and not
that of the application of the Anti-Terrorism Act. But if the Act is not
effectively applied to the PLO Observer Mission, what content is there
to a dispute over the application of the Headquarters Agreement?

It should be recalled that the Secretary-General did not consistently
treat the signing into law of the Act as giving rise of itself to a dispute over
the application of the Headquarters Agreement. This is made clear by the
terms of his letter of 7 December 1987, in which he requested of the United
States confirmation that, even if the then proposed legislation were to
become law,

“the present arrangements for the PLO Observer Mission would not
be curtailed or otherwise affected. Without such assurance, a dispute
between the United Nations and the United States concerning the
interpretation or application of the Headquarters Agreement would
exist...”

Thereafter, finding statements made by the United States not to constitute
the assurances which he had sought, on 14 January 1988 he declared a
dispute to exist. However, on 2 February, the Secretary-General wrote
that:

“since the United States so far has not been in a position to give ap-
propriate assurances regarding the deferral of the application of the
law to the PLO Observer Mission, the time is rapidly approaching
when I will have no alternative but to proceed either together with
the United States within the framework of section 21 of the Head-
quarters Agreement or by informing the General Assembly of the im-
passe that has been reached”.

Even after the General Assembly requested an advisory opinion of the
Court, the Secretary-General on 4 March 1988 referred to “assurances
regarding the non-application or deferral of application” of the Act, and
trusted that the United States would recognize the existence of a dispute
should it not prove possible for the United States to reconcile its domestic
legislation with its international obligations. In his written statement
submitted to this Court, the Secretary-General contended that there is a
dispute within the meaning of section 21 of the Headquarters Agreement
“in the absence of any assurance as to the maintenance of the existing
arrangements for the PLO Observer Mission”. The Secretary-General

44
53 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

maintained in his written statement that a threat to close the PLO
Mission created a dispute

“in the absence of an assurance from the Executive Branch that the
legislation will not be enforced or that existing arrangements for the
PLO Observer Mission in New York will not be affected or otherwise
curtailed”.

For its part, after the Act became law, the United States initially ob-
served that it had not yet taken action affecting the functioning of the PLO
Mission. Once the Attorney General had determined that he was required
by the Act to close the New York office of the PLO Observer Mission, and
instituted action in the District Court, he declared that: “The United
States will take no action to close the Mission pending a decision in that
litigation.” This position was reiterated by the United States more than
once.

Thus it is clear that the Secretary-General repeatedly indicated that, if
the United States were to provide assurances that current arrangements
for the PLO Mission would be “maintained” and that application to it of
the Act would be “deferred”, a dispute over the interpretation and appli-
cation of the Headquarters Agreement would not arise. The United States
has provided assurances in this vein, though only “Until the United States
courts have determined” whether that Act “requires closure of the PLO
Observer Mission”.

However important that condition is, it does not vitiate the utility of
these assurances. It is not clear why these assurances of the United States
may not be treated as sufficient assurances of the maintenance of existing
arrangements for the PLO Observer Mission, pending the outcome of liti-
gation in United States courts. Naturally it is for the Secretary-General to
decide whether assurances which he seeks are sufficient or insufficient.
Nevertheless, the assurances of the United States bear upon an objective
determination of whether, now, a dispute exists over the application of the
Headquarters Agreement.

The fact is that the PLO Observer Mission to the United Nations func-
tions. It has not been closed; its activities give no sign of having been “af-
fected or otherwise curtailed”. It is true that it has the burden of defending
itself in United Nations fora and in the United States District Court
against the threat of closure. But an objective appraisal of the matter
surely sustains the conclusion that the PLO, in the opinion of the members
of the United Nations and in public opinion, has not been adversely
affected by the enactment of the Anti-Terrorism Act and action in pur-
suance of it. On the contrary, it appears to have significantly benefited.

45
54 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

If the PLO had closed down its office in New York City in response to
the Attorney General’s determination, a dispute over the application of
the Headquarters Agreement undoubtedly would have existed from the
time of that closure. As it is, the issue of whether the PLO actually will be
required to close its New York office has not been definitively determined
by the Attorney General; that issue rather is before the District Court for
the Southern District of New York.

In oral proceedings before this Court, the Legal Counsel of the United
Nations took the position in answer to a question that, if United States
courts were to hold that the Anti-Terrorism Act cannot lawfully be en-
forced against the PLO Observer Mission, that would not mean that the
dispute had never existed but would merely put an end to the dispute. That
is a reasonable interpretation of the facts and one which leads me to con-
clude that the Court’s Opinion is tenable. But it is not a necessary interpre-
tation, particularly in view of the Secretary-General having repeatedly
conditioned the existence of a dispute upon the absence of assurances
from the United States of the maintenance of existing arrangements for
the functioning of the PLO Observer Mission.

The question in the end comes to whether the United States now is
bound to arbitrate the dispute, or whether it will only be so bound in the
event that the District Court should order that the Act be enforced against
the PLO Observer Mission. Should proceedings before the District Court
and any appeals therefrom be maintained, the possibilities of municipal
judgment are several. It could be held that the Act applies to the PLO Ob-
server Mission, in which event the United States has inferred that it then
will regard arbitration of the resultant dispute as “timely and appropri-
ate”. Alternatively, having regard to the reasoning of Senator Pell set out
above or on other grounds, it could be held that the Act does not apply to
the PLO Observer Mission, in which event, if a dispute requiring arbitra-
tion ever existed, it no longer will. Or it could be held that, in view of
the Advisory Opinion of this Court, and in view of the fact that the Anti-
Terrorism Act does not mention, and accordingly cannot be interpreted
as derogating from, arbitral obligations of the United States under the
Headquarters Agreement, in any event the United States is bound to
arbitrate the dispute. There may be other possibilities as well.

A possible interpretation of section 21 of the Headquarters Agreement
which I do not find sustainable is that, because it contains what in arbitra-
tion circles is characterized as an imperfect or incomplete clause, that
clause permits a party not to appoint an arbitrator if it so chooses.
Section 21, paragraph (a), provides:

“Any dispute between the United Nations and the United States
concerning the interpretation or application of this agreement ...
which is not settled by negotiation or other agreed mode of settle-

46
55 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

ment, shall be referred for final decision to a tribunal of three arbitra-
tors, one to be named by the Secretary-General, one to be named by
the Secretary of State of the United States, and the third to be chosen
by the two, or, if they should fail to agree upon a third, then by the
President of the International Court of Justice.”

The clause is incomplete in that, while it contains provision for appoint-
ment of a third arbitrator by an appointing authority, it contains no provi-
sion for an appointing authority to appoint an arbitrator whom a party has
failed to appoint. Arbitration clauses which are more prudently crafted
characteristically do contain such provision.

The International Law Commission of the United Nations in its early
years made a vigorous and searching effort to block loopholes in the pro-
cess of international arbitration. The absence of provision for appoint-
ment by an appointing authority of an arbitrator whom a party has failed
to appoint was seen as a large loophole. Despite the progressive character
and technical excellence of the draft prepared by the Commission at the
instance of its special rapporteur, Professor Georges Scelle, the General
Assembly’s majority proved in large measure unwilling to accept the
Commission’s work; it preferred to keep loopholes open, to maintain the
diplomatic flexibility of interpretation and action which often has de-
tracted from the judicial character of the processes of international arbi-
tration. Bearing in mind this history, it might be argued that the arbitration
provisions of the Headquarters Agreement were deliberately drafted so as
to omit provision for third-party appointment of an arbitrator whom a
party failed to appoint in order to afford the parties an ultimate exit from
an obligation which in a particular case one or the other might find
exigent.

I do not believe that such a contention would be correct in the current
case, not because the Headquarters Agreement was concluded before the
General Assembly reacted as described to the Commission’s draft, but
because the Court has decisively and soundly rejected it in analogous
circumstances.

In its advisory proceedings on the Interpretation of Peace Treaties with
Bulgaria, Hungary and Romania, the arbitration clause before the Court
was in pertinent part essentially the same as that of the Headquarters
Agreement. That is to say, while it provided for an appointing authority
(in that case, the Secretary-General) to appoint the third member should
the two parties fail to agree upon him, it contained no provision for the
appointment by an appointing authority of an arbitrator who in the first
place was to be named by a party.

In disputes between Bulgaria, Hungary and Romania on the one hand,
and certain Allied and Associated Powers signatories to the Treaties of

47
56 HEADQUARTERS AGREEMENT (SEP. OP. SCHWEBEL)

Peace on the other, the Governments of Bulgaria, Hungary and Romania
refused to appoint arbitrators in pursuance of the arbitration clause of
the Treaties. The Court held that “all the conditions required for the
commencement of the stage of the settlement of disputes” by the arbitral
commissions “have been fulfilled”, and concluded:

“In view of the fact that the Treaties provide that any dispute shall
be referred to a Commission ‘at the request of either party’, it follows
that either party is obligated, at the request of the other party, to co-
operate in constituting the Commission, in particular by appointing
its representative. Otherwise the method of settlement by Commis-
sions provided for in the Treaties would completely fail in its pur-
pose.” U.C.J. Reports 1950, p. 77.)

(Signed) Stephen M. SCHWEBEL.

48
